Case 1:20-cr-00299-VM Document 10 Filed 07/17/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ae ee ee ee ee ee ee ee ee X
UNITED STATES OF AMERICA, : 20 CR 299 (VM)
-against-
ORDER
DERRICK RICHARDSON, :
Defendant. :
ae ee ee ee ee ee ee ee ee X

VICTOR MARRERO, U.S.D.J.:

It is hereby ordered that the initial conference in this
matter currently scheduled for July 17, 2020 is rescheduled to
Monday, July 20, 2020, at 10:30 a.m. The parties consent to this
adjournment and the exclusion of adjourned time pursuant to the
Speedy Trial Act. With consent of the defendant, the initial
conference is hereby converted to a telephonic conference. The
parties are directed to use the dial-in number 1-888-363-4749
and access code 8392198.

It is hereby ordered that the adjourned time shall be
excluded from speedy trial calculations. This exclusion is
designed to guarantee effectiveness of counsel and prevent any
possible miscarriage of justice, and to ensure the safety and
health of all parties. The value of this exclusion outweighs the
best interests of the defendant and the public to a speedy
trial. This order of exclusion of time is made pursuant to 18

U.S.C. § 3161 (h) (7) (B) (i).

SO ORDERED:

Dated: New York, New York
17 July 2020

WY Pg gee

 

 

Victor —_—
U.S. Ded:
